Citation Nr: 0607344	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right knee, also claimed as 
chondromalacia, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for right knee 
instability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 through 
November 1978, and from September 1979 through April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

As stated in the January 2005 Board Remand, the veteran's 
representative, in October 2004, indicated that the veteran's 
knee disability is limiting his ability to work, and that the 
veteran asserted entitlement to service connection for 
several disabilities secondary to the service connected knee 
disability, as well as entitlement to a clothing allowance.  
These issues are again referred to the RO for appropriate 
action.  In December 2005, the veteran expressed disagreement 
with the August 8, 2005, effective date for his service 
connected right knee instability.  This issue is also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right leg flexion is not limited to 30 
degrees, nor is the extension limited to 15 degrees.  

2.  The veteran has moderate instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
joint disease of the right knee, also claimed as 
chondromalacia, currently rated as 10 percent disabling, have 
not been met.  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).
2.  Entitlement to an increased rating for right knee 
instability, currently rated as 20 percent disabling, have 
not been met. 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 
5257 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for degenerative joint 
disease (DJD) of the right knee, also claimed as 
chondromalacia, and for right knee instability.  His DJD is 
rated as 10 percent disabling, and his right knee instability 
is separately rated as 20 percent disabling.  The veteran 
contends that the severity of his right knee disabilities 
warrants ratings greater than those now in effect.

Degenerative Joint Disease

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  The veteran's DJD is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
This DC rates arthritis, due to trauma, substantiated by x-
ray findings, as degenerative arthritis.  Degenerative 
arthritis established by X-ray finding is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under diagnostic codes 5260 and 5261, a 10 
percent rating is appropriate when flexion of the leg is 
limited to 45 degrees, or extension is limited to 10 degrees.  
A 20 percent rating is warranted when flexion is limited to 
30 degrees, or extension is limited to 15 degrees.  

The veteran's right knee range of motion was most recently 
measured as 0 through 125 degrees with pain throughout in the 
patellofemoral joint and palpable grinding in the 
patellofemoral joint.  See August 2005 VA examination report.  
His right knee was painful on motion with increased pain and 
fatigue with repetitive use, but without weakness or 
incoordination.  The examiner noted that increased functional 
limitation of motion (expressed in degrees) due to pain and 
fatigue was impossible without resort to speculation.  Other 
evidence in the file is consistent with the findings of the 
VA 2005 examination.  

The veteran's claim for a 20 percent rating under either 
limitation of flexion and/or extension fails because he has a 
range of motion of 0 to 125 degrees with pain in the right 
knee, hence, there is no limitation of extension and no 
compensable limitation of flexion.  The current rating 
compensates his functional loss of flexion due to pain, and 
this rating recognizes painful motion with joint or 
periarticular pathology as productive of disability as 
required by 38 C.F.R. §§ 4.40 and 4.45.  A higher rating is 
not warranted.  

Instability

The veteran's knee instability is rated as 20 percent 
disabling under DC 5257 for moderate disability.  Recurrent 
subluxation or lateral instability of the knee that is severe 
warrants a 30 percent rating.  

In August 2005, the VA examiner noted "some instability" to 
the right knee.  In particular, instability of the medial 
lateral collateral ligament was reported, but the lateral 
collateral ligament was deemed intact.  The veteran's gait 
was abnormal and he used a cane in his right hand.  The 
veteran did not have locking of the knee on examination, nor 
was there evidence of internal derangement that locked the 
knee.  The examiner diagnosed right knee chondromalacia 
patellae with medial collateral instability, moderate.  This 
information is consistent with the VA outpatient treatment 
records which indicate that the veteran has reported that his 
knee occasionally gives out and that he treats his occasional 
pain with ibuprofen.  See for example the VA outpatient 
treatment note of July 2003.  Private notes show his knee 
gave out in October 2003 while climbing stairs.  

The veteran's claim for an increased rating on the basis of 
instability of the right knee fails because there is no 
competent medical evidence showing that the instability is 
severe.  Because there was "some" instability, which was 
deemed to be moderate by the examining VA physician who based 
his results on manipulations of the right knee, a 20 percent 
rating for the veteran's right knee moderate instability is 
appropriate.  The record does not reflect that the veteran is 
a medical professional. As a lay person, he is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Until he submits competent medical 
evidence which states that he suffers from instability to the 
extent necessary to warrant a 30 percent disability rating, 
he is not entitled to an increased rating.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In January 2003, VA sent the veteran a letter that satisfied 
its duty to assist.  The letter notified the veteran of the 
evidence necessary to establish entitlement to an increased 
evaluation, notified him of what VA would obtain on his 
behalf, and notified him that it is his responsibility to 
ensure that all evidence needed was received by VA.  The 
February 2005 letter restated the requirements and updated 
the veteran as to the content of the claims folder.  Thus, 
the January 2003 and February 2005 letters satisfied VA's 
duty to notify.  There is no error in the RO's not providing 
notice prior to the initial adjudication decision where such 
notice was not mandated at the time.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
his VA treatment records and service medical records, all of 
which have been reviewed.  VA also afforded the veteran a 
current VA examination in order to assist in the development 
of his claim.  The veteran stated that records from his 
private treating physicians are unavailable, and stated that 
he has no additional available evidence to substantiate his 
claim.  Thus, his claims folder is complete, and VA satisfied 
its duty to assist.


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the right knee, also claimed as chondromalacia, 
currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for right knee 
instability, currently rated as 20 percent disabling, is 
denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


